United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.L., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Greensboro, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1444
Issued: November 27, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 18, 2012 appellant filed a timely appeal from January 11 and 23, 2012 merit
decisions of the Office of Workers’ Compensation Programs (OWCP) denying her claim for
disability compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant was disabled from August 12 through September 14 and
November 8 to December 13, 2011 causally related to her accepted employment injury.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated November 2, 2011,
the Board affirmed a February 15, 2011 decision denying appellant’s claim for an increased
1

5 U.S.C. § 8101 et seq.

schedule award.2 The facts as set forth in the prior decision are hereby incorporated by
reference. The facts relevant to the instant appeal will be set forth.
In a decision dated August 3, 2006, OWCP reduced appellant’s compensation after
finding that her actual earnings effective September 19, 2005 as a sales and service distribution
associate fairly and reasonably represented her loss of wage-earning capacity. By decision dated
October 17, 2008, it denied modification of its August 3, 2006 decision. In a decision dated
September 28, 2009, OWCP denied appellant’s claim for compensation from May 2 to
June 13, 2009.
By decision dated January 19, 2010, OWCP modified the August 3, 2006 loss of wageearning capacity determination after finding that appellant’s condition had worsened such that
she was unable to perform the duties of her modified position. It paid her compensation from
June 14 through December 18, 2009.3
On January 18, 2010 appellant underwent a right shoulder arthroscopy with debridement
of the labrum and the subacromial bursitis. OWCP paid disability compensation on the periodic
rolls. On June 1, 2010 appellant returned to limited-duty employment.
Appellant stopped work on February 12, 2011 and filed a claim for compensation
beginning that date. By letter dated April 5, 2011, OWCP noted that she had filed an
occupational disease claim, assigned file number xxxxxx396, and listed the date that she stopped
work due to her occupational disease as February 12, 2011. It requested that she clarify whether
she was requesting compensation under the current claim number or her occupational disease
claim and submit medical evidence supporting employment-related disability.
By decision dated May 10, 2011, OWCP denied appellant’s claim for compensation from
February 12 to May 12, 2011. It found that she had not submitted sufficient evidence to
establish that she was disabled during this period.
On July 14, 2011 appellant underwent a repair of a partial thickness rotator cuff tear of
the right shoulder with a debridement of the degenerative superior labral tear and humeral head
chondromalacia.
Appellant submitted additional claims for compensation.4 On August 16, 2011 she filed
a claim for compensation from August 12 to September 14, 2011. On August 12, 2011
2

Docket No. 11-953 (issued November 2, 2011). OWCP accepted that on September 1, 2001 appellant, then a
47-year-old mail processor, sustained a strain of the right shoulder and primary localized osteoarthritis in the
performance of duty. On May 20, 2004 it granted her a schedule award for a 15 percent permanent impairment of
the right upper extremity.
3

In a decision dated January 21, 2010, OWCP modified its September 28, 2009 decision and found that appellant
was entitled to compensation from May 11 through June 13, 2009 but denied compensation from May 2
through 10, 2009. By decision dated August 27, 2010, it denied her claim for an increased schedule award. On
December 15, 2010 an OWCP hearing representative vacated the August 27, 2010 decision. In a decision dated
February 15, 2011, OWCP again denied appellant’s claim for an additional schedule award.
4

On August 5, 2011 appellant requested that OWCP accept her left arm condition as a consequential injury.

2

Dr. Justin W. Chandler, a Board-certified orthopedic surgeon, found that appellant was “[d]oing
well with regards to her right shoulder surgery. He diagnosed left shoulder rotator cuff
tendinosis/impingement due to extensive use of her left arm compensating for the injured right
side. Dr. Chandler found that appellant was unable to work. In an accompanying duty status
report, he found that she was disabled from employment. Dr. Chandler diagnosed left shoulder
pain and status post right shoulder surgery and checked “yes” that the diagnosis was due to the
injury. The form listed the date of injury as February 12, 2011. Dr. Chandler submitted identical
duty status reports on September 14, October 31 and December 13, 2011.
By letter dated August 22, 2011, OWCP advised appellant that it had not authorized the
right shoulder surgery. It further noted that the evidence indicated that she sustained a new
injury on February 12, 2011. OWCP requested that appellant submit medical evidence showing
that her July 14, 2011 surgery was due to her September 1, 2001 employment injury.
In a decision dated September 12, 2011, OWCP denied appellant’s claim for
compensation from July 14 to August 13, 2011.
On September 12, 2011 appellant requested reconsideration. In a report dated
September 23, 2011, Dr. Chandler attributed appellant’s right shoulder problems to her
September 1, 2011 work injury. He discussed her three shoulder surgeries and asserted that her
“most recent exacerbation at work [on February 12, 2011] was simply an exacerbation of her
continued disability from the initial injury of [September 1, 2011] and should be treated as such.”
In a decision dated September 27, 2011, OWCP denied appellant’s claim for
compensation from August 12 to September 14, 2011.
On October 7, 2011 appellant requested a review of the written record by an OWCP
hearing representative of OWCP’s decision dated September 27, 2011.
By decision dated
September 12, 2011 decision.

October 14,

2011,

OWCP

denied

modification

of

its

On October 19, 2011 appellant requested reconsideration of the October 14, 2011
decision. She indicated that OWCP did not know which case number she should pursue and
noted that there was evidence in both file numbers.
By decision dated October 28, 2011, OWCP denied appellant’s claim for compensation
from September 14 to October 31, 2011. In a decision dated November 1, 2011, it denied her
request for reconsideration of its October 14 and September 1, 2011 decisions as she had not
submitted evidence or raised an argument sufficient to warrant reopening her case for further
review of the merits under 5 U.S.C. § 8128.
In a decision dated December 12, 2011, OWCP denied appellant’s claim for
compensation from October 31 through November 7, 2011.
By decision dated January 11, 2012, an OWCP hearing representative affirmed the
September 27, 2011 decision. She found that the medical evidence did not relate the disability to
the September 2011 injury but instead to a new injury in 2011.
3

In a decision dated January 23, 2012, OWCP denied appellant’s claim for compensation
from November 8 to December 13, 2011.
On appeal appellant argued that she should have filed an occupational disease claim or
recurrence of disability as she had a fourth right shoulder injury. She maintained that her
medical treatment was covered under the current file number and that she was getting bounced
back and forth between claims.
LEGAL PRECEDENT
The term disability as used in FECA5 means the incapacity because of an employment
injury to earn the wages that the employee was receiving at the time of injury.6 Whether a
particular injury caused an employee disability for employment is a medical issue which must be
resolved by competent medical evidence.7 When the medical evidence establishes that the
residuals of an employment injury are such that, from a medical standpoint, they prevent the
employee from continuing in the employment held when injured, the employee is entitled to
compensation for any loss of wage-earning capacity resulting from such incapacity.8 The Board
will not require OWCP to pay compensation for disability in the absence of any medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so would essentially allow employees to self-certify their disability and entitlement to
compensation.9
ANALYSIS
OWCP accepted that appellant sustained a right shoulder strain and localized
osteoarthritis of the right shoulder due to a September 1, 2001 employment injury. In a decision
dated August 3, 2006, it reduced her compensation after finding that her actual earnings as a
distribution clerk fairly and reasonably represented her loss of wage-earning capacity. On
January 19, 2010 OWCP modified its loss of wage-earning capacity determination after finding
that her condition had materially worsened and paid her compensation for total disability. On
June 1, 2010 appellant returned to modified employment.
Appellant stopped work on February 12, 2011 and requested compensation for total
disability beginning that date. On July 14, 2011 she underwent a repair of a right partial
thickness rotator cuff tear. Appellant has the burden to establish that she was disabled from
August 12 through September 14 and November 8 through December 13, 2011 due to her
September 1, 2001 employment injury. The Board will not require OWCP to pay compensation
for disability in the absence of any medical evidence directly addressing the specific dates of
5

5 U.S.C. § 8101 et seq.; 20 C.F.R. § 10.5(f).

6

Paul E. Thams, 56 ECAB 503 (2005).

7

Id.

8

Id.

9

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

4

disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.10
Appellant submitted duty status reports from Dr. Chandler dated August 12,
September 14, October 31 and December 13, 2011. Dr. Chandler diagnosed left shoulder pain
and status post right shoulder surgery and checked “yes” that the diagnosis was due to the injury.
He found that appellant was disabled from employment. The forms, however, listed the date of
injury as February 12, 2011. The Board has held that an opinion on causal relationship which
consists only of a physician checking “yes” to a medical form question on whether the claimant’s
condition was related to the history given is of little probative value. Without explanation or
rationale for the conclusions reached, such report is insufficient to establish causal relationship.11
In an August 12, 2011 progress report, Dr. Chandler related that appellant was doing well
after the surgery on her right shoulder. He diagnosed rotator cuff tendinosis and impingement on
the left side as a result of overuse in compensating for the right shoulder injury. Dr. Chandler
found that appellant was disabled from work. He did not, however, attribute her disability or her
need for right shoulder surgery to the September 1, 2001 employment injury. Medical evidence
that does not offer any opinion regarding the cause of an employee’s condition is of diminished
probative value on the issue of causal relationship.12
On September 23, 2011 Dr. Chandler stated that the problems that appellant had with her
right shoulder resulted from her September 1, 2001 employment injury. He indicated that she
had experienced an exacerbation of her shoulder condition on February 12, 2011 but that her
disability remained due to the original work injury. Dr. Chandler, however, did not specifically
address whether appellant was disabled from August 12 through September 14 or November 8
through December 13, 2011. He did not provide any rationale for his stated conclusion that
appellant’s disability resulted from her September 1, 2001 work injury. The issue of whether a
claimant’s disability is related to an accepted condition is a medical question which must be
established by a physician who, on the basis of a complete and accurate factual and medical
history, concludes that the disability is causally related to employment factors and supports that
conclusion with sound medical reasoning.13
On appeal appellant argues that she should have filed an occupational disease claim or for
recurrence of disability due to another shoulder injury. The Board’s jurisdiction is limited to
reviewing final decisions of OWCP.14

10

See Fereidoon Kharabi, supra note 9.

11

Cecelia M. Corley, 56 ECAB 662 (2005); Deborah L. Beatty, 54 ECAB 334 (2003) (the checking of a box
“yes” in a form report, without additional explanation or rationale, is insufficient to establish causal relationship).
12

S.E., Docket No. 08-2214 (issued May 6, 2009); Conard Hightower, 54 ECAB 796 (2003).

13

Sandra D. Pruitt, 57 ECAB 126 (2005).

14

20 C.F.R. § 501.2(c).

5

Appellant also argues that OWCP switched between her two file numbers. While OWCP
noted in correspondence that she had filed an occupational disease claim, she filed her claim for
compensation under the current file number. She has the burden to submit medical evidence to
establish that she is disabled due to her accepted September 1, 2001 work injury. An award of
compensation may not be based on surmise, conjecture, speculation, or upon her own belief that
there is a causal relationship between her claimed condition and his employment.15 Appellant
must submit a physician’s report in which the physician reviews those factors of employment
identified by her as causing his condition and, taking these factors into consideration as well as
findings upon examination and the medical history, explain how employment factors caused or
aggravated any diagnosed condition and present medical rationale in support of his or her
opinion.16 She failed to discharge her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she was disabled from August 12
through September 14 and November 8 through December 13, 2011 causally related to her
accepted employment injury.

15

D.E., 58 ECAB 448 (2007); George H. Clark, 56 ECAB 162 (2004); Patricia J. Glenn, 53 ECAB 159 (2001).

16

D.D., 57 ECAB 734 (2006); Robert Broome, 55 ECAB 339 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT January 23 and 11, 2012 decisions of the Office of
Workers’ Compensation Programs are affirmed.
Issued: November 27, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

